Robert H. Dudley, Justice. We reverse and dismiss appellant’s judgments of conviction because the speedy trial rules were violated. The facts are as follows. A series of armed robberies took place in Little Rock in November 1989. On December 5, 1989, appellant was arrested and subsequently charged in a twenty-one count information with committing eleven of the aggravated robberies and thefts. He has remained incarcerated since that time. At his first appearance in court on February 12,1990, a little over two months after he was arrested, appellant moved for severance of the charges. The severance was granted that same day, February 12. Thus, both the State and the trial court knew that appellant faced eleven separate trials within the next ten months. The cases could have been set for trial within the next ten months, and, if the appellant thought that was unfair, he could have moved for a continuance. However, no order concerning a delay resulting from other trials was entered. See A.R.Cr.P. Rules 28.3(a) and (i). On April 10,1990, the public defender’s office was appointed to replace appellant’s original lawyer. A jury trial was scheduled for June 14, 1990, but on June 8, 1990, appellant appeared and stated that he wished to employ a private attorney. On October 8, 1990, appellant appeared with a new attorney, James Smedley. On October 15,1990, the State moved to reset the trial because of the unavailability of a witness. On November 8,1990, appellant was tried on counts fourteen and fifteen, aggravated robbery and theft of property of a Texaco station, and was found not guilty. On December 10, 1990, after he had been in jail for more than a year, appellant moved to dismiss the remaining counts for lack of a speedy trial. The trial court denied the motion, but did not set out any excluded periods in an order. On April 10,1991, Bill McArthur was appointed to represent appellant, and another motion to dismiss for lack of a speedy trial is noted on the docket sheet. The motion was denied, and again no excluded periods were set out in a written order. McArthur represented appellant at the trial on counts five and six, which alleged the aggravated robbery and theft of property from a Roadrunner store, and again a jury found appellant not guilty. A new attorney, Bennie O’Neil, was appointed to represent appellant on counts twenty and twenty-one, the robbery of a Circle K convenience store, and these counts were set for trial on July 9, 1991. The case was tried, but resulted in a mistrial. On July 15, the public defender’s office was again appointed to represent appellant. Three months later, on October 14, 1991, another motion was made to dismiss the remaining counts because of lack of a speedy trial. A hearing was held on the motion, and the State offered the testimony of a deputy court clerk who outlined the proceedings set out above. The trial court orally denied the motion to dismiss and, at the time, stated that the primary reason for the delay was that the court did not wish to make any one lawyer defend appellant on all of the counts of the indictment. For that reason, the court stated that it would appoint one lawyer for one trial, and then later appoint another, and so forth until all counts had been tried. However, again, no excluded periods were set out in a written order. On November 14, 1991, appellant was again tried on counts twenty and twenty-one, and this time the jury found him not guilty. On April 14,1992, or 868 days after his arrest, appellant was tried in the case now on appeal, counts three and four, the aggravated robbery of, and theft of property from, another Roadrunner convenience store. This time he was found guilty. In the judgment of conviction appellant was given credit for the 868 days he had been in jail.  Appellant was subsequently acquitted on counts nine and ten, and the State dismissed all of the remaining counts, seven, eight, eleven, and twelve. Appellant appeals and argues that the trial court erred in refusing to dismiss the charges because of violation of the speedy trial rules. The argument is well taken. Rule 28.1 (c) provides that a defendant “shall be entitled to have the charge dismissed with an absolute bar to prosecution if not brought to trial within twelve (12) months” from the date of arrest, excluding only those periods of delay as authorized by Rule 28.3. In the argument part of its brief, the State concedes “that all of the possible excludable periods in this record combined would not extend the speedy trial deadline to the date appellant was tried and convicted.” In short, the State concedes that the speedy trial rules were violated, but asks us to disregard the rules and adopt the reasoning of the dissenting opinion of Justice Hickman in Asher v. State, 300 Ark. 57, 776 S.W.2d 816 (1989). Even if we were to adopt that reasoning and change the rules, we could not do so retroactively, so it would not change the result of this case. Additionally, we decline the State’s invitation to prospectively change the rules. Before we had speedy trial rules, an accused was often released on bond and remained free for a long period of time before trial was scheduled. The accused usually was pleased with such a system, but the public, the victim, and the victim’s family were uncomfortable while the accused remained free for such an extended period. At other times, an accused might remain in jail for long periods of time without ever being convicted of a crime. A reform movement began. In 1968, the American Bar Association approved a draft of the Standards Relating To Speedy Trial. In 1971, this court created the Arkansas Criminal Code Revision Commission, and a part of its task was to implement standards relating to speedy trial. In 1972, the Supreme Court of the United States handed down Barker v. Wingo, 407 U.S. 514 (1972), which enunciated the constitutional criteria for determining an accused’s right to a speedy trial. In 1975, this court adopted the Criminal Code Revision Commission’s recommendations as the Arkansas Rules of Criminal Procedure. Article VIII of those rules is entitled “Speedy Trial.” The commentary to that article provides in part: “[T]he concern here is with how the interest of defendants and the public in prompt trial should be determined and protected.” (Emphasis added.) The Commission studied the American Bar Association’s standards. A part of that commentary provides: The principles underlying most of the standards in this report deal primarily with protection of the defendant, who otherwise would not be in a position to force a prompt trial. The interest of the public in the prompt disposition of criminal cases, however, must also be recognized. Speedy trial may be of concern to the defendant, as he may want to preserve the means of proving his defense, to avoid a long period of pretrial imprisonment or conditional release, and to avoid a long period of anxiety and public suspicion arising out of the accusation. From the point of view of the public, a speedy trial is necessary to preserve the means of proving the charge, to maximize the deterrent effect of prosecution and conviction, and to avoid, in some cases, an extended period of pretrial freedom by the defendant during which time he may flee, commit other crimes, or intimidate witnesses. Wayne R. LaFave, Standards Relating to Speedy Trial commentary at 5-6 (Am. Bar Ass’n 1967) (emphasis added).  Similarly, we have written that one purpose of the speedy trial rule is to protect the accused, but that the rule is also to protect the victim of the crime and, perhaps above all, to serve the interests of the public. See, e.g., Chandler v. State, 284 Ark. 560, 683 S.W.2d 928 (1985). The concept of the prompt and speedy trial is based upon sound public policy. The only meaningful way to ensure that the public policy is effectuated is to discharge an accused who is not promptly tried. This is the purpose of Rule 28.1 (c). At times, such as in this case, it is an unpleasant task to reverse and dismiss a conviction, but it is the only way prompt criminal trials are assured. The dissenting opinion in Asher v. State criticizes our present rule because it does not require the accused to prove prejudice nor require him to assert his right to a speedy trial prior to the expiration of the time. Our Criminal Code Revision Commission recommended to this court, and this court created, the rule we now have instead of the standard of the dissenting opinion in order to prevent issues of byzantine complexity. The rules have worked relatively well, and we decline the invitation to change them. Reversed and dismissed. Hays, Glaze, and Brown, JJ., dissent.